                 Case 2:20-mj-00892-VCF Document 33 Filed 11/23/20 Page 1 of 5




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6317 / Fax: 702.388.6418
5    jim.fang@usdoj.gov

6    Attorneys for the United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                        Case No. 2:20-mj-00892-VCF
9
                     Plaintiff,                       Order
                                                      Stipulation to Continue the Preliminary
10                                                    Hearings (Second Request)
            v.
11
     KENNETH GREENLAND,
12
     BRITTANY GRIESEL, and
13
     PAUL NAEGER,
14
                     Defendants.
15

16

17          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

18   States Attorney, through Jim W. Fang, Assistant United States Attorney, Monique N.

19   Kirtley, Assistant Federal Public Defender, counsel for Defendant Kennett Greenland,

20   Maysoun Fletcher, Esq., counsel for Defendant Brittany Griesel, and Lance J. Hendron,

21   Esq., counsel for Defendant Paul Naeger, that the preliminary hearings in the above-

22   captioned matter for Greenland and Griesel, previously scheduled for Novemer 30, 2020, at

23   4:00 p.m., and for Naeger, previously scheduled for November 23, 2020, at 4:00 p.m., be

24
                 Case 2:20-mj-00892-VCF Document 33 Filed 11/23/20 Page 2 of 5




1    vacated and continued until a time convenient to the Court, but no earlier than 90 days

2    from the current setting.

3           1.       Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the

4    defendant’s consent and upon a showing of good cause—taking into account the public

5    interest in the prompt disposition of criminal cases—a magistrate judge may extend the time

6    limits [for preliminary hearings] one or more times.” Here, the parties desire to explore the

7    potential to resolve this matter before defendants are formally charged by a criminal

8    indictment.

9           2.       In that regard, the government will be providing defense counsels with limited

10   Rule 16 discovery in order to facilitate pre-indictment resolution. Defense counsels will need

11   additional time to review the discovery and discuss the case with their respective clients

12   prior to a preliminary hearing or indictment.

13          3.       This continuance is not sought for the purposes of delay, but to allow defense

14   counsels an opportunity to examine the merits of this case before a potential resolution can

15   be reached between the parties.

16          4.       Defendants Greenland and Griesel are not in custody, Defendant Naeger is in

17   custody, and all three defendants agree to the continuance.

18          5.       Denial of this request could result in a miscarriage of justice, and the ends of

19   justice served by granting this request outweigh the best interest of the public and the

20   defendants in a speedy trial.

21   ///

22   ///

23   ///

24   ///
                                                  2
                 Case 2:20-mj-00892-VCF Document 33 Filed 11/23/20 Page 3 of 5




1           6.       The additional time requested by this stipulation is excludable in computing

2    the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

3    § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

4           DATED this 20th day of November, 2020.

5    NICHOLAS A. TRUTANICH
     United States Attorney
6
     s/Jim W. Fang                                     s/ Monique N. Kirtley
7    JIM W. FANG                                      MONIQUE N. KIRTLEY
     Assistant United States Attorney                 Assistant Federal Public Defender
8    Counsel for the United States                    Counsel for Defendant Greenland
9                                                     s/ Maysoun Fletcher
                                                      MAYSOUN FLETCHER, ESQ.
10                                                    Counsel for Defendant Griesel
11                                                    s/ Lance J. Hendron
                                                      LANCE J. HENDRON, ESQ.
12                                                    Counsel for Defendant Naeger
13

14

15

16

17

18

19

20

21

22

23

24
                                                3
                 Case 2:20-mj-00892-VCF Document 33 Filed 11/23/20 Page 4 of 5




1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3
                     Plaintiff,
4
            v.                                            Case No. 2:20-mj-00892-VCF
5
     KENNETH GREENLAND,                                   FINDINGS AND ORDER
6
     BRITTANY GRIESEL, and
7
     PAUL NAEGER
8
                     Defendants.
9

10

11          Based on the pending Stipulation between the defense and the government, and good

12   cause appearing therefore, the Court hereby finds that:

13          1.       The parties desire to continue the preliminary hearing to facilitate pre-

14   indictment resolution, and the government will be providing defense counsels with limited

15   Rule 16 discovery for that purpose. Defense counsels will need additional time to review the

16   discovery and discuss the case with their respective clients prior to a preliminary hearing or

17   indictment. The Court finds good cause to continue the hearing to allow the parties to reach

18   a pre-indictment resolution.

19          2.       Both counsels for defendants and counsel for the government agree to the

20   continuance.

21          3.       Defendants Greenland and Griesel are not in custody, Defendant Naeger is in

22   custody, and all three defendants agree to the continuance.

23

24
                                                  4
                  Case 2:20-mj-00892-VCF Document 33 Filed 11/23/20 Page 5 of 5




1            4.       The continuance is not sought for the purposes of delay, but to allow defense

2    counsels an opportunity to examine the merits of this case before a potential resolution can

3    be reached between the parties.

4            5.       Denial of this request could result in a miscarriage of justice, and the ends of

5    justice served by granting this request outweigh the best interest of the public and the

6    defendants in a speedy trial.

7            6.       The additional time requested by this stipulation is excludable in computing

8    the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

9    § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

10           THEREFORE, IT IS HEREBY ORDERED that the preliminary hearings in the

11   above-captioned matter for Defendants Greenland and Griesel, previously scheduled for

12   November 30, 2020, at 4:00 p.m., and for Defendant Naeger, previously scheduled for

13   November 23, 2020, at 4:00 p.m., be vacated and continued to
     March 1, 2021 at 4:00 PM in LV Courtroom 3D by video conference before Magistrate Judge Cam Ferenbach.
14   _________________________, at _______.
                               23
15           DATED this _____ day of November, 2020.

16

17                                                   _______________________________________
                                                      HONORABLE CAM FERENBACH
18                                                    UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24
                                                      5
